ICJ_114_UseOfForce_YUG_ESP_1999-06-02_ORD_01_NA_04_FR.txt. OPINION INDIVIDUELLE DE M. ODA

933

[Traduction]
TABLE DES MATIÈRES
Paragraphes
I. INTRODUCTION 1-2
IT. UNE QUESTION PRÉLIMINAIRE: LE STATUT DE LA REPUBLIQUE FÉDÉ-
RALE DE YOUGOSLAVIE 3-4
III. La Cour N’A PAS COMPETENCE EN VERTU DE L’ARTICLE 36, PARA-
GRAPHE 2, DE SON STATUT NI DE L’ARTICLE 38, PARAGRAPHE 5, DE SON
REGLEMENT
1) Il n’existe pas entre la République fédérale de Yougoslavie et
l'Etat défendeur «de différend d’ordre juridique» au sens de
l'article 36, paragraphe 2, du Statut de la Cour 5
2) Article 38, paragraphe 5, du Règlement de la Cour 6
3) Article 36, paragraphe 2, du Statut de la Cour 7-9
4) La clause facultative 10-16
IV. LA COUR N’A PAS COMPÉTENCE EN VERTU DE LA CONVENTION DE 1930
ENTRE LA BELGIQUE ET LA YOUGOSLAVIE NI EN VERTU DU TRAITÉ DE
1931 ENTRE LES Pays-BAS ET LA YOUGOSLAVIE 17-18
V. La Cour N’A PAS COMPETENCE EN VERTU DE LA CONVENTION SUR LE
GENOCIDE
1) Observations préliminaires 19
2) Il n’existe pas entre les Parties de différend relatif a la
convention sur le génocide 20-21
3) Caractére général de la convention sur le génocide 22
4) Conclusions 23
VI. DANS LES CIRCONSTANCES DE L’ESPECE, LES DEMANDES EN INDICATION
DE MESURES CONSERVATOIRES SONT IRRECEVABLES 24
VIT. LE MANQUE DE COMPETENCE IMPOSE DE RAYER LES AFFAIRES DU ROLE
DE LA COUR 25-29

21
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. IND. ODA) 934

I. INTRODUCTION

1. Je souscris sans réserves a la décision de la Cour quand celle-ci
rejette la demande en indication de mesures conservatoires présentée le
29 avril 1999 par la République fédérale de Yougoslavie contre dix Etats
défendeurs qui sont les suivants: Belgique, Canada, France, Allemagne,
Italie, Pays-Bas, Portugal, Espagne, Royaume-Uni et Etats-Unis.

Jai voté pour le paragraphe 2 du dispositif dans lequel la Cour
ordonne que l’affaire soit rayée du rôle quand il s’agit de l'Espagne et des
Etats-Unis, mais j’ai voté contre ce paragraphe dans les huit autres
affaires, dans lesquelles la Cour «/r/éserve la suite de la procédure»,
parce qu'à mon avis. elle aurait dû également rayer ces huit affaires du
rôle.

2. Je m’écarte aussi du raisonnement suivi par la Cour sur certains
aspects des affaires, non pas seulement sur des questions ayant trait au
rejet des demandes mais également sur certaines autres questions concer-
nant les requêtes déposées au Greffe de la Cour par la République fédé-
rale de Yougoslavie le même jour, à savoir le 29 avril 1999. Il m'est
difficile, voire impossible, d'exposer comme il convient ma position dans
le délai extrêmement limité qui nous a été imparti pour préparer nos
opinions, et je me permettrai de dire que ce délai fut déraisonnablement
bref, trop bref pour traiter ces affaires comme il aurait fallu. Je regrette
beaucoup que ce manque de temps m'ait contraint de traiter les dix
affaires dans une seule et même opinion. Il est donc possible que cer-
tains passages ne se rapportent pas à telle ou telle autre affaire.

Il. UNE QUESTION PRÉLIMINAIRE:
LE STATUT DE LA RÉPUBLIQUE FÉDÉRALE DE YOUGOSLAVIE

3. J'estime que la République fédérale de Yougoslavie n’est pas
membre des Nations Unies et n’est donc pas partie au Statut de la Cour
internationale de Justice.

A la suite des troubles qui ont eu lieu en Yougoslavie au début des
années quatre-vingt-dix et de la dissolution de la République fédérative
socialiste de Yougoslavie, certaines de ses anciennes républiques ont
accédé à l’indépendance et ont présenté ensuite une demande d’admission
aux Nations Unies. Le 22 mai 1992, la Bosnie-Herzégovine, la Croatie et
la Slovénie sont ainsi devenues Membres des Nations Unies, suivies, le
8 avril 1993, par l’ancienne République yougoslave de Macédoine. La
République fédérative de Yougoslavie (Serbie et Monténégro) a demandé
à prendre automatiquement la succession, aux Nations Unies, de
l’ancienne République fédérative socialiste de Yougoslavie, mais cette
demande n’a pas été reconnue comme telle.

Le 22 septembre 1992, l’Assemblée générale, à la suite des résolu-
tions 757 (1992) et 777 (1992) adoptées par le Conseil de sécurité le 30 mai
1992 et le 19 septembre 1992 respectivement, a adopté la résolution 47/1
dans laquelle elle dit que

22
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. IND. ODA) 935

«La République fédérative de Yougoslavie (Serbie et Monté-
négro) ne peut pas assumer automatiquement la qualité de Membre
de ’ Organisation des Nations Unies»

et a décidé qu’elle devrait «présenter une demande d’admission à l’Orga-
nisation». Dans une lettre adressée le 29 septembre 1992 aux représen-
tants permanents de Bosnie-Herzégovine et de Croatie, le conseiller juri-
dique des Nations Unies dit que la résolution ci-dessus de l’Assemblée
générale ne mettait pas fin à l'appartenance de la Yougoslavie à l’Orga-
nisation et ne la suspendait pas non plus, mais que

«l'Assemblée générale a déclaré sans équivoque que la République
fédérative de Yougoslavie (Serbie et Monténégro) ne peut pas assu-
mer automatiquement la qualité de Membre de l’Organisation des
Nations Unies à la place de l’ancienne République fédérative socia-
liste de Yougoslavie».

En fait, il semblait entendu que cette situation assez exceptionnelle serait
réglée par l'admission aux Nations Unies de la République fédérale de
Yougoslavie en qualité de nouvel Etat Membre. Mais aucun autre élé-
ment nouveau n’a été enregistré et la République fédérale de Yougoslavie
n'a pas été admise aux Nations Unies en qualité «d’[Etat] [pacifiquel qui
[accepte] les obligations de la Charte» (Charte des Nations Unies, art. 4).

4. La Cour est ouverte aux Etats parties à son Statut (art. 35). Seuls les
Etats parties au Statut ont qualité pour saisir la Cour. [l découle de cette
situation, à mon avis, que la République fédérale de Yougoslavie, n’étant
pas membre des Nations Unies et n’étant par conséquent pas partie au
Statut de la Cour, n’a pas qualité pour se présenter devant la Cour à titre
d'Etat demandeur. Les requêtes présentées par la République fédérale de
Yougoslavie devraient par conséquent, ne serait-ce que pour ce seul
motif, être déclarées irrecevables et être rayées du rôle de la Cour.

Toutefois, si je n’ai pas raison sur ce point, et à supposer, pour ne pas
en rester là, que la République fédérale de Yougoslavie a en fait qualité
pour saisir la Cour, je vais à présent voir si la République fédérale de
Yougoslavie peut présenter ces requêtes en se fondant sur certaines dis-
positions du Statut et du Règlement de la Cour, sur des instruments de
1930 et de 1931 dans les cas de la Belgique et des Pays-Bas, et de la
convention sur le génocide de 1948.

If]. LA Cour N’A PAS COMPETENCE EN VERTU DE L'ARTICLE 36,
PARAGRAPHE 2, DE SON STATUT NI DE L’ARTICLE 38, PARAGRAPHE 5,
DE SON RÈGLEMENT

1) Il n'existe pas entre la République fédérale de Yougoslavie
et l'Etat défendeur «de différend d'ordre juridique» au sens de l'article 36,
paragraphe 2, du Statut de la Cour

5. Dans ses requêtes, la République fédérale de Yougoslavie fait état
d'actes commis par les dix Etats défendeurs par lesquels elle soutient que

23
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. ODA) 936

ces Etats ont violé certaines obligations énumérées dans chacune des
requêtes sous l'intitulé «Objet du différend». Les actes ainsi énumérés
dans chacune des requêtes sous l'intitulé «Demandes» ont peut-être été
commis, mais le seul fait qu'un Etat aurait commis lesdits actes ou
actions décrits sous l'intitulé «Faits sur lesquels la requête est fondée» ne
peut pas établir l'existence d’un «différend d’ordre juridique» entre deux
Etats au sens de Particle 36, paragraphe 2, du Statut.

Il peut être parfaitement justifié de demander si les actes par les-
quels un Etat commet peut-être des infractions au droit et aux intérêts
d'un Etat tiers doivent être considérés comme légitimes en droit inter-
national, mais il ne faut pas présenter le problème comme un «différend
d'ordre juridique» dans le cadre duquel les deux parties devront dire
comment elles conçoivent leurs droits et leurs obligations en vertu du
droit international dans leurs rapports Pune avec l’autre. Incontes-
tablement, il n'existait pas de «différend d’ordre juridique» entre la You-
goslavie et les Etats défendeurs au moment où, dans les présentes affaires,
la République fédérale de Yougoslavie a déposé ses requêtes introduc-
tives d'instance. Ce qui existait le 29 avril 1999, c’étaient purement et
simplement des bombardements ou des attaques armées menées par les
forces armées de l'OTAN, auxquels l’armée de chacun des Etats défen-
deurs aurait participé. Quant aux questions qui se posent au sujet de
ces bombardements et des ces attaques armées — mais il ne s’agit pas de
«différend d’ordre juridique» — c'est au Conseil de sécurité qu'il appar-
tient de s’en saisir au titre des chapitres V, VI, VII, VIII de la Charte,
ou bien, dans certains cas, c’est à l’Assemblée générale, en vertu du
chapitre IV. Ne serait-ce que pour ce seul motif, les requêtes devraient.
sur la base de l’article 36, paragraphe 2, du Statut, être déclarées irrece-
vables.

Toutefois, pour ne pas en rester là, je fais à présent comme s’il existait
bel et bien entre les Parties un «différend d’ordre juridique» au sens de
Particle 36, paragraphe 2, du Statut.

2) Article 38, paragraphe 5, du Règlement
de la Cour

6. Dans les requêtes qu’elle dépose contre l’Allemagne, l'Espagne, les
Etats-Unis, la France et l'Italie, la République fédérale de Yougoslavie
invoque l’articie 38, paragraphe 5, du Règlement de la Cour, dans l'espoir
que lesdits Etats accepteront la compétence de la Cour. Toutefois, l’Alle-
magne, l'Espagne, les Etats-Unis, la France et l'Italie n’ont pas donné ce
consentement et leurs plaidoiries, au cours de la procédure orale, indi-
quent clairement qu'ils ne le donneront pas. La Cour ne peut donc pas
connaître de ces cinq requêtes en se fondant sur l’article 38, paragraphe 5,
de son Règlement. La doctrine du forum prorogatum n'est pas applicable
à ces cinq affaires.

24
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. IND. ODA) 937

3) Article 36, paragraphe 2, du Statut de la Cour

7. Le 25 avril 1999, la République fédérale de Yougoslavie a déposé au
Secrétariat des Nations Unies une déclaration dans laquelle elle reconnaît la
juridiction obligatoire de la Cour conformément à l’article 36, paragraphe 2,
du Statut. À supposer même que l’enregistrement de la déclaration de la
République fédérale de Yougoslavie, le 25 avril 1999, soit valable, le point
essentiel à examiner est de savoir si cette déclaration est valable pour les
requêtes présentées par la République fédérale de Yougoslavie à l'encontre
de six Etats défendeurs (Belgique, Canada, Espagne, Pays-Bas, Portugal et
Royaume-Uni) qui ont accepté la juridiction obligatoire de la Cour dans la
déclaration qu'ils ont faite au titre de la même disposition du Statut.

8. Le cas de l'Espagne et celui du Royaume-Uni different des quatre
autres cas. Dans sa déclaration du 29 octobre 1990, l'Espagne a exclu
expressément de la juridiction de la Cour «les différends dans lesquels
l’autre partie ou les autres parties en cause ont accepté la juridiction obli-
gatoire de la Cour moins de douze mois avant la date de présentation de
la requête écrite introduisant l'instance devant la Cour» et, de même, le
Royaume-Uni, dans sa déclaration du premier janvier 1969, a exclu de la
juridiction de la Cour certains différends:

«lorsque l’acceptation de la juridiction obligatoire de la Cour au
nom d’une autre partie au différend a été déposée ou ratifiée moins
de douze mois avant la date du dépôt de la requête par laquelle la
Cour est saisie du différend ».

Il est clair, sans l’ombre d’un moindre doute, que la Cour ne peut pas être
compétente sur la base de l’article 36, paragraphe 2, du Statut, pour
connaître des deux requêtes déposées, l’une contre l'Espagne et l’autre,
contre le Royaume-Uni.

9. La Belgique, le Canada, les Pays-Bas et le Portugal ont accepté la
juridiction obligatoire de la Cour dans les déclarations qu'ils ont faites
respectivement, la Belgique le 17 juin 1958, le Canada le 10 mai 1994, les
Pays-Bas le 1° août 1956 et le Portugal le 19 décembre 1955. Comme ces
quatre Etats n’ont formulé dans leur déclaration aucune réserve qui soit
directement pertinente pour les questions à résoudre ici, on pourrait pen-
ser que la Cour est fondée à exercer sa juridiction au titre de l’article 36,
paragraphe 2, de son Statut, dans les affaires introduites par les requêtes
dirigées contre ces quatre Etats. A l’interpréter littéralement, on pourrait
soutenir que la déclaration de la République fédérale de Yougoslavie
(toujours à supposer que celle-ci soit bien partie au Statut de la Cour et
que sa déclaration ait été dûment enregistrée) est valable à l'égard des
Etats tiers qui ont fait une déclaration analogue. Toutefois, j'estime qu’en
acceptant la juridiction de la Cour quelques jours à peine seulement
avant de la saisir de ses requêtes dans les présentes affaires, la République
fédérale de Yougoslavie n’agit pas de bonne foi et qu’elle agit contraire-
ment au principe même d'acceptation de la juridiction obligatoire de la
Cour au titre de la «clause facultative» du Statut.

25
LICÉITÉ DE L'EMPLOI! DE LA FORCE (OP. IND. ODA) 938
4) La clause facultative

10. L'idée d'adopter une disposition équivalant à l’article 36, para-
graphe 2, du Statut de la Cour internationale de Justice, apparaît pour la
première fois en 1920, à l’époque où on envisage de créer la Cour perma-
nente de Justice internationale. Quand le Conseil de la Société des Nations
met en train. en 1920, le travail de rédaction du Statut de la Cour per-
manente, la communauté internationale n'était pas encore prête à accep-
ter l'obligation générale de se soumettre au règlement judiciaire des dif-
férends. En fait, on estimait absolument indispensable que chaque Etat
consente expressément à être lié par ce type d'obligation. Les débats que
le problème a suscités pendant l'élaboration du Statut de la Cour perma-
nente montrent clairement que le principe de la souveraineté nationale
régnait encore sans partage au sein de la communauté internationale.
C’est dans ce contexte que fut mis au point l’article 36, paragraphe 2, du
Statut, l’une des pierres angulaires de la Cour permanente de Justice
internationale. La Cour internationale de Justice, qui fait partie, quant à
elle, du système des Nations Unies, a hérité cette disposition sous la
forme de ce qui est toujours l’article 36, paragraphe 2, du Statut de la
Cour actuelle.

11. En 1974, l’année où l’Assemblée générale des Nations Unies a
lancé son appel en faveur de la revitalisation de la Cour (Nations Unies,
doc. A/Res/3232 (XXIX)), sur cent quarante et un Etats parties au Statut,
quarante-cinq avaient accepté la juridiction obligatoire de la Cour au
titre de la «clause facultative». Depuis, le nombre d'Etats acceptant de
manifester ainsi leur consentement n’a pas sensiblement augmenté, bien
que le nombre d'Etats parties au Statut ait, quant à lui, augmenté.
En juillet 1998, on dénombrait cent quatre-vingt-sept Etats parties au
Statut. Or, soixante d’entre eux seulement ont déclaré accepter la juridic-
tion obligatoire de la Cour. Le nombre d'Etats qui font cette déclaration
d'acceptation n’a jamais été supérieur au tiers du nombre total d'Etats
qui ont à un moment quelconque ou à un autre accepté la juridiction
obligatoire.

Il y a également lieu de relever, car il est extraordinaire, le fait qu'à
l'exception du Royaume-Uni, aucun membre permanent du Conseil de
sécurité n’a actuellement accepté la juridiction obligatoire de la Cour. En
fait. en octobre 1985, ayant perdu contre le Nicaragua (lors de la phase
relative a la compétence), les Etats-Unis ont retiré l'acceptation qu'ils
avaient régulièrement renouvelée depuis la création de la Cour en 1946.
Précédemment, la France avait retiré son acceptation, peu de temps après
avoir été citée à comparaître devant la Cour par l'Australie et la Nouvelle-
Zélande en raison des essais nucléaires auxquels elle procédait dans le
Pacifique Sud, en 1973.

12. Faire une déclaration d'acceptation est un acte unilatéral, lequel,
loin de s’apparenter à une concession, sert en réalité l'intérêt de l'Etat
auteur de la déclaration puisqu'il lui confère le droit de poursuivre des
Etats se trouvant dans une situation similaire. Toutefois, comme le dépôt

26
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. ODA) 939

d’une déclaration a le même effet qu’une offre d’accord et qu'il est tribu-
taire de la réciprocité, l'efficacité du système dans la pratique est fonction
du nombre d’Etats souhaitant entrer dans le système et de l'étendue rela-
tive des obligations qu’ils sont disposés à accepter en vertu de ce système.
Les Etats entourent fréquemment leur acceptation de réserves et d'exclu-
sions.

C'est ainsi que, dans sa déclaration de 1958 (révisée en 1963 et en
1969), le Royaume-Uni a exclu les différends

«lorsque l’acceptation de la juridiction obligatoire de la Cour au
nom d’une autre partie au différend a été déposée ou ratifiée moins
de douze mois avant la date du dépôt de la requête par laquelle la
Cour est saisie du différend».

On trouve une clause voisine d'exclusion de douze mois dans les décla-
rations de Espagne (1990), de la Hongrie (1992), de l'Inde (1974), de
Malte (1966), de Maurice (1968), de la Nouvelle-Zélande (1977), des Phi-
lippines (1972), de la Pologne (1996), de la Somalie (1963). Chypre (1988)
formule dans sa déclaration une clause d’exclusion de six mois.

I est clair que lesdits Etats seraient, grâce à cette clause d’exclusion de
douze mois ou de six mois, en mesure de retirer leur acceptation de la
juridiction obligatoire de la Cour dès lors qu'ils seraient face à une
requête à laquelle, à leur avis, la bonne foi ferait défaut.

Le Royaume-Uni, dans sa déclaration de 1958, formulait aussi une
clause excluant «les différends à l’égard desquels toute autre partie en
cause a accepté la juridiction obligatoire de la Cour internationale de Jus-
tice uniquement en ce qui concerne lesdits différends ou aux fins de ceux-
ci». On trouve actuellement une clause analogue dans la déclaration de la
Nouvelle-Zélande de 1977.

13. La «clause facultative» aboutit à jouer un rôle double: l’un est
positif, en ce sens qu’elle permet parfois qu’une requête unilatérale abou-
tisse et le second rôle est négatif, en ce sens que la déclaration risque par-
fois de faire comparaître devant la Cour un Etat défendeur contre sa
volonté. C'est-à-dire qu’un Etat peut, en déclarant accepter la juridiction
obligatoire de la Cour, chercher à avoir qualité pour porter devant la
Cour une cause qu'il a des chances de gagner, mais, par ailleurs, quand il
estime risquer de perdre, le même Etat peut essayer de se délier de la juri-
diction obligatoire de la Cour en mettant fin à la validité de sa déclara-
tion ou en amendant celle-ci.

Face à une requête à laquelle, à leur avis, la bonne foi fait manifeste-
ment défaut, les Etats ont toujours éprouvé l’envie de revenir sur leur
acceptation de la juridiction obligatoire de la Cour. Le fait demeure — et
c'est ce que je veux souligner — que le règlement judiciaire des différends
internationaux est toujours aux mains des Etats qui sont véritablement
disposés à s'en remettre à la Cour internationale de Justice.

14, Ces faits indiquent tous que certains Etats acceptent la juridiction
obligatoire de la Cour sous l'effet de leur bonne volonté. étant entendu
toutefois que les autres Etats doivent être animés des mêmes bonnes

27
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. IND. ODA) 940

intentions. Quand cette bonne foi fait défaut, ce système d’acceptation de
la juridiction obligatoire de la Cour ne peut pas fonctionner comme le
voulaient les auteurs du Statut.

Dans les affaires introduites par voie unilatérale dans lesquelles les
exceptions préliminaires soulevées par l'Etat défendeur n'ont pas été rete-
nues, la pratique révèle que l'arrêt prononcé sur le fond est rarement exé-
cuté comme il convient. On voit par là ce que représente réellement le
règlement judiciaire pour la communauté mondiale. Si les Etats doivent
se présenter devant la Cour contre leur volonté, il ne faut pas s’attendre
à un véritable règlement du différend. A mon sens, même si l'Etat
n’incorpore pas à sa déclaration de clause d'exclusion de douze mois ou
de clause voisine, les Etats devraient avoir tous le droit de refuser de com-
paraître quand la demande n’est manifestement pas présentée de bonne
foi.

15. D'ailleurs, j'estime également qu’en règle générale, il devrait être
possible d’exclure de la juridiction de la Cour les requêtes dont l'intention
ou la motivation ne paraît pas empreinte de bonne foi et qu’il faudrait
envisager une exclusion de ce type dans la conception même de la décla-
ration d'acceptation de la juridiction obligatoire de la Cour en vertu de
Particle 36, paragraphe 2, du Statut. Il ne faut pas oublier que, dans les
principes mêmes de la justice internationale, la pierre angulaire par
laquelle les Etats souverains donnent compétence à la Cour internatio-
nale de Justice pour connaître d’un différend a toujours été le consente-
ment de ces mêmes Etats.

16. À mon sens, il serait extrêmement bizarre que la Cour ait appa-
remment compétence prima facie en ce qui concerne les seuls Etats (la
Belgique, le Canada, les Pays-Bas et le Portugal) qui ont tout simplement
omis de faire figurer dans leur déclaration une clause d'exclusion pro-
tégeant leurs intérêts, tandis que Espagne et le Royaume-Uni, parce
qu'ils ont prévu cette clause d'exclusion, n’ont pas à se soumettre à la
juridiction de la Cour en l’espèce (alors que la cause porte exactement
sur le même objet). Comme je constate au paragraphe 9 ci-dessus un
défaut de bonne foi chez la Yougoslavie, j'estime par conséquent que les
requêtes introductives d'instance à l'encontre de ces quatre Etats (la
Belgique, le Canada, les Pays Bas et le Portugal) doivent, elles aussi, être
déclarées irrecevables.

IV. La COUR N’A PAS COMPETENCE EN VERTU DE LA CONVENTION DE 1930
ENTRE LA BELGIQUE EY LA YOUGOSLAVIE NI EN VERTU DU TRAITÉ DE 1931
ENTRE LES PAYS-BAS ET LA YOUGOSLAVIE

17. Fort tardivement, lors du second tour de plaidoiries, le 12 mai
1999, la République fédérale de Yougoslavie a complété les requêtes
qu’elle présentait contre la Belgique et les Pays-Bas en invoquant un nou-
veau chef de compétence de la Cour, respectivement l’article 4 de la
convention de conciliation, de réglement judiciaire et d’arbitrage conclue

28
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. IND. ODA) 941

en 1930 entre la Yougoslavie et la Belgique, et l’article 4 du traité de
règlement judiciaire, d'arbitrage et de conciliation conclu en 1931 entre la
Yougoslavie et les Pays-Bas. Indépendamment de la question de savoir si
ces instruments sont toujours en vigueur dans le cadre des relations
actuelles entre la République fédérale de Yougoslavie et les deux Etats
défendeurs, et indépendamment aussi du point de savoir si la République
fédérale de Yougoslavie a le droit, à un stade aussi tardif de la procédure,
de faire de ces deux instruments une base de compétence, je dirai qu’à
mon sens la République fédérale de Yougoslavie n’est strictement pas
fondée à s’appuyer sur ces instruments.

18. Ces deux instruments, en effet, font partie d’un certain nombre de
traités analogues conclus entre un grand nombre d'Etats pendant la
période qui a suivi la création de Ja Société des Nations; ces traités
visaient à regrouper les divers moyens de règlement pacifique des diffé-
rends internationaux, c’est-à-dire le règlement judiciaire, Parbitrage, la
conciliation entre autres méthodes, et à systématiser un certain ordre de
préséance entre ces diverses procédures. Mais les traités en question
n’imposaient aucune obligation nouvelle aux Etats qui y adhéraient. Par
conséquent, ces traités de 1930 et de 1931 n’imposaient aux parties
contractantes aucune obligation nouvelle liée au règlement judiciaire des
différends en sus de la saisine de la Cour permanente de Justice interna-
tionale prévue dans le Statut de cette dernière, auquel les parties contrac-
tantes des instruments de 1930 et 1931 étaient d'ores et déjà respective-
ment signataires. (La Belgique, les Pays-Bas et la Yougoslavie avaient,
dans leur déclaration, d'ores et déjà accepté la juridiction obligatoire de
la Cour permanente.)

Les dispositions de l’article 4 des deux instruments en question n'ont
Jamais été interprétées comme conférant juridiction obligatoire à la Cour
permanente de Justice internationale de l’époque en sus de ce que pré-
voyait d’ores et déjà le Statut de ladite Cour. Il convient également de
noter que, dans les deux instruments en question, le recours à l’une quel-
conque des méthodes prescrites de règlement des différends n’est envisagé
que s il a été impossible de régler le litige par les voies diplomatiques nor-
males (cf. l’article | de chacun des instruments).

V. La COUR N’A PAS COMPETENCE EN VERTU DE LA
CONVENTION SUR LE GENOCIDE

1) Observations préliminaires

19. Le Statut de la Cour dispose à l’article 36, paragraphe 1, que «[I]a
compétence de la Cour s'étend ... à tous les cas spécialement prévus …
dans les traités et conventions en vigueur». La convention sur le génocide
de 1948 fait partie de ces «traités et conventions en vigueur» et dispose à
Particle IX que

«[lJes différends entre les Parties contractantes relatifs à l’interpré-

29
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. IND, ODA) 942

tation, l'application ou l'exécution de la présente convention ...
seront soumis à la Cour internationale de Justice, à la requête d’une
partie au différend».

Dans la totalité de ses dix requêtes introductives d'instance, la Répu-
blique fédérale de Yougoslavie, faisant état de la violation alléguée de
l'obligation ainsi énoncée dans la convention sur le génocide, a invoqué
l'article IX de ladite convention dont elle fait une base juridique de la
compétence de la Cour.

Je ne m’arréterai pas ici sur la question de savoir si la République fédé-
rale de Yougoslavie est actuellement partie à la convention sur le géno-
cide ni sur le point de savoir si un Etat non partie au Statut a bien qualité
pour agir s'il s'appuie sur son article 36, paragraphe |, que je cite au
début du présent paragraphe.

Je constate que le Portugal est devenu partie à la convention sur le
génocide a compter du 10 mai 1999. Je constate également que deux pays,
l'Espagne et les Etats-Unis, ont dûment formulé chacun leurs réserves en
ce qui concerne l'article IX de la convention sur le genocide. Par consé-
quent, les demandes de la République fédérale de Yougoslavie par les-
quelles celle-ci invoque la convention doivent être rejetées d'emblée pour
le Portugal, l'Espagne et les Etats-Unis.

2) Hl n'existe pas entre les Parties de différend relatif à la convention
sur le génocide

20. Bien qu’elle énumère divers griefs, la République fédérale de You-
goslavie n’a pas établi existence d'une violation quelconque de la conven-
tion sur le génocide dont l'un quelconque des dix Etats défendeurs pour-
rait être tenu pour responsable en qualité de partie à ladite convention et
elle n’a pas montré non plus que les bombardements ou les attaques mili-
taires menées en Yougoslavie par les forces armées de POTAN partici-
pent d’un génocide tel qu'il est défini à l’article II de la convention sur le
génocide. La question de caractère général de savoir si les bombarde-
ments ou les attaques militaires menées sur le territoire de la Yougoslavie
par les forces armées de l'OTAN constituent bien en fait ou non une vio-
lation du droit international peut très bien se poser, mais elle est sans per-
tinence quand on a affaire à la convention sur le génocide.

21. Même si des actes de génocide dont les Etats demandeurs pour-
raient être déclarés responsables en vertu de la convention sur le génocide
avaient bien été commis en Yougoslavie, cela ne voudrait pas dire qu'il y
aurait un différend entre l'Etat demandeur et les Etats défendeurs relatif
à l'interprétation, l'application ou l'exécution de ladite convention. Le
demandeur n’a pas signalé l'existence d’un différend qu'il faudrait peut-
être soumettre ainsi obligatoirement à la Cour par application de la
convention sur le génocide.

Jai déjà dit comment j’interprétais le sens à attribuer aux termes «dif-
férends relatifs à l'interprétation, l'application ou l'exécution de la conven-

30
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. IND. ODA) 943

tion» dans la déclaration que j’ai jointe à l’arrêt rendu par la Cour dans
l'affaire relative à la Convention sur le génocide et je rappelle ci-dessous
cette interprétation:

«Si un différend devait être soumis unilatéralement à la Cour par
l’une des parties contractantes à un traité en application de la clause
compromissoire y figurant, cela signifierait essentiellement que le
différend est né: i) parce qu’une autre partie contractante n'aurait
pas exécuté les obligations mises à sa charge par ce traité — un
manquement engageant sa responsabilité — et ii) parce qu'il aurait
été porté atteinte aux droits conférés au premier Etat par ce traité
du fait de ce manquement. Ce manquement est lui-même une viola-
tion du traité mais cette violation ne peut à elle seule être interprétée
comme constituant un différend entre l'Etat requérant et l'Etat
défendeur relativement à ce traité s’il n’est pas établi que ce dernier
Etat a porté atteinte aux droits du premier Etat protégés par le
traité en question.» (Application de la convention pour la prévention
et la répression du crime de génocide, exceptions préliminaires,
arrêt, C.LJ. Recueil 1996 (IT), p. 625-626.)

3) Caractère général de la convention sur le génocide

22. Il n'est pas possible de considérer la convention sur le génocide
comme un traité international de type orthodoxe, car les traités de ce type
confèrent un droit qu'un Etat exercera et une obligation correspondante
dont devra s'acquitter un autre Etat. J'ai eu l’occasion de montrer le
caractère exceptionnel de la convention sur le génocide et il est peut-être
pertinent de reprendre ici ce texte:

«4. La convention sur le génocide est unique en ce qu’elle a été
adoptée par l’Assemblée générale en 1948 à une époque où — en rai-
son du succès des procès de Nuremberg — l’idée prospérait qu'il fal-
lait créer un tribunal pénal international pour réprimer les actes cri-
minels dirigés contre les droits de l’homme, dont le génocide: elle
vise essentiellement non les droits et obligations des Etats mais la
protection de droits aujourd’hui universellement reconnus à l'indi-
vidu et aux groupes de population.

Certes, les parties contractantes à la convention définissent le
génocide comme un «crime du droit des gens» (article premier). La
convention oblige les parties contractantes à punir les personnes
ayant commis un génocide ou des actes de génocide (art. IV). Les
parties contractantes s'engagent à prendre «conformément à leurs
constitutions respectives, les mesures législatives nécessaires pour
assurer l'application des dispositions de la présente convention»
(art. V).

Comme les personnes commettant un génocide ou des actes de
génocide peuvent être «des gouvernants [ou] des fonctionnaires»

31
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. ODA) 944

(art. IV), la convention permet expressément à «[t]oute partie
contractante [de] saisir les organes compétents de l'Organisation des
Nations Unies afin que ceux-ci prennent, conformément à la Charte
des Nations Unies, les mesures qu'ils jugent appropriées pour la pré-
vention et la répression de [ces actes]» (art. VIII) et envisage la créa-
tion d’une cour criminelle internationale (art. VI).

Le génocide est défini comme «un crime du droit des gens [que les
parties contractantes] s'engagent à prévenir et à punir» (article pre-
mier). Même si l’on doit interpréter cette disposition générale (qui a
été critiquée à la Sixième Commission en 1948, certains représen-
tants estimant qu'elle aurait dû être placée dans le préambule et non
dans le texte même) comme signifiant spécifiquement que les parties
contractantes sont tenues «de prévenir et de punir» le génocide et les
actes de génocide, ces obligations juridiques sont supportées d’une
manière générale erga omnes par les parties contractantes dans leurs
relations avec toutes les autres parties à la convention — ou même
avec l'ensemble de la communauté internationale — mais ne sont pas
des obligations à l'égard d’une partie contractante signataire parti-
culière ou définie.

Au cas où une partie contractante manquerait à «prévenir et
punir» un tel crime, il peut être remédié à ce manquement unique-
ment: i) en saisissant un organe compétent de l'Organisation des
Nations Unies (art. VIII) ou ii) en saisissant une cour criminelle
internationale (art. VI), mais non en invoquant la responsabilité des
Etats dans les relations interétatiques devant la Cour internationale
de Justice. I] s'agit la d'une caractéristique unique de la convention,
élaborée à une époque — l'après-guerre — où [a notion de protec-
tion des droits de l'homme et de l'humanité faisait son apparition.

5. A cet égard, il peut être pertinent d'expliquer la disposition de
la convention relative au règlement des différends (art. IX). Elle est
ainsi libellée:

«Les différends entre les parties contractantes relatifs à l’inter-
prétation, l'application ou l’exécution de la présente convention, y
compris ceux relatifs à la responsabilité d’un Etat en matière de
génocide ou de l’un quelconque des autres actes énumérés à l’ar-
ticle III, seront soumis à la Cour internationale de Justice, à la
requête d’une partie au différend»:

et elle est unique si on la compare aux clauses compromissoires
d’autres traités multilatéraux qui prévoient la soumission à la Cour
internationale de Justice des différends entre les parties contrac-
tantes ayant trait à leur interprétation ou application.

La construction de l’article IX de la convention sur le génocide est
très incertaine en ce qu'elle contient des références expresses aux
«différends ... relatifs à ... l'exécution de la présente convention» et
aux «différends relatifs à la responsabilité d’un Etat en matière de

32
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. IND. ODA) 945

génocide ou [d’actes de génocide]» — des références qu'il est difficile
de comprendre utilement comme constituant une clause compromis-
soire.

Le projet originaire de la convention sur le génocide a été élaboré
par un comité spécial du génocide du Conseil économique et social
en avril-mai 1948, et contenait une clause compromissoire plus
orthodoxe {Documents officiels du Conseil économique et social,
troisième année, septième session, supplément n° 6), qui était ainsi
libellée :

«Les différends qui s’éléveraient entre les Hautes Parties
contractantes concernant l'interprétation ou l'application de la
présente convention seront soumis à la Cour internationale de
Justice, sous réserve qu'aucun différend ne sera soumis à la Cour
internationale de Justice s’il implique une question qui a été déférée
à un tribunal international compétent, est pendante devant ce tri-
bunal, ou a déjà été jugée par lui.» (Les italiques sont de moi.)

Lorsque ce projet a été examiné par la Sixième Commission de
l’Assemblée générale à sa troisième session, en octobre 1948, l'ajout
des deux références susmentionnées a été proposé (Documents offi-
ciels de l'Assemblée générale, troisième session, Sixième Cominis-
sion, annexes, p. 28 (A/C/6/258)) sans qu’à mon avis les rédacteurs
aient une idée bien claire de la nouveauté du type de convention qui
allait être adopté. Certains représentants ne voyaient pas de diffé-
rence entre «exécution» et «application», mais une proposition ten-
dant à la suppression du mot «exécution» a été rejetée par 27 voix
contre 10, avec 8 abstentions. Toutefois, une autre proposition, ten-
dant à la suppression des mots «y compris [les différends] relatifs à
la responsabilité d'un Etat en matière de génocide ou [d’actes de
génocide]» a, elle aussi, été rejetée, mais seulement par 19 voix
contre 17, avec 9 abstentions (Documents officiels de l'Assemblée
générale, troisième session, Sixième Commission, SR.104, p. 447).
Les travaux préparatoires de la convention semblent confirmer qu'il
régnait une certaine confusion parmi ceux qui l’ont rédigée, tenant
en particulier au caractère unique de leur tâche étant donné l'esprit
qui régnait à l'époque.

Comment peut-on alors interpréter cette référence à la «responsa-
bilité d'un Etat»? A ma connaissance, elle n'a plus jamais été
employée dans aucun autre traité. Il semble tout à fait naturel de
supposer que cette référence n'avait pas un sens bien défini ou
n'aurait rien ajouté à la clause prévoyant la soumission à la Cour des
différends relatifs à l'interprétation ou à l'application de la conven-
tion parce que, en général, tout différend interétatique visé dans un
traité a toujours en soi trait à la responsabilité d'un Etat et que la
mise en valeur d’une référence à la responsabilité d’un Etat n'a
aucun sens pour ce qui est d’une clause compromissoire.» (Déclara-
tion de M. Oda dans l'affaire relative à |’ Application de la convention

33
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. IND. ODA) 946

pour la prévention et la répression du crime de génocide, exceptions
préliminaires, arrêt, C.J. Recueil 1996 (II), p. 626-628.)

4) Conclusions

23. Pour saisir la Cour des présentes espèces, excepté celles qui concer-
nent le Portugal, l'Espagne et les Etats-Unis, comme je l'ai dit au para-
graphe 19 de la présente opinion, la République fédérale de Yougoslavie
aurait incontestablement dû montrer que. la convention sur le génocide
étant appliquée à la situation sur le territoire de la République fédérale de
Yougoslavie, les Etats défendeurs pouvaient effectivement être tenus
pour responsables d'un manquement aux obligations découlant de la
convention à l'égard de la République fédérale de Yougoslavie. Mais,
plus particulièrement encore, la République fédérale de Yougoslavie
aurait dû montrer que les Etats défendeurs avaient violé les droits de la
République fédérale de Yougoslavie en tant que partie contractante
(c'est-à-dire, par définition, un Etat) devant être protégé au titre de ladite
convention. Mais le fait n’a pas été établi dans les requêtes et en réalité la
convention sur le génocide n'est pas censée protéger les droits de la Répu-
blique fédérale de Yougoslavie en tant qu'Etat.

Même si, comme il est allégué, les Etats défendeurs sont responsables
de certains résultats des bombardements ou des attaques armées menées
par les forces armées de l'OTAN sur le territoire de la République fédé-
rale de Yougoslavie, ce fait à lui seul ne signifie pas qu'il existe un «dif-
férend relatif à l'interprétation, application ou l'exécution de la conven-
tion», car les Etats défendeurs n’ont pas violé les droits conférés à la
République fédérale de Yougoslavie par la convention. Ce que la conven-
tion protège, ce ne sont pas les droits particuliers d’un Etat, quel qu'il soit
(la République fédérale de Yougoslavie en l'espèce) mais la condition
d'êtres humains dotés de droits à ce titre, les droits de l'homme, et les
intérêts universels de l'individu en général.

Dans ses requêtes, la République fédérale de Yougoslavie, en réalité, a
mis en évidence certains faits qui seraient assimilables à un génocide ou
à des actes de génocide et a présenté des demandes qui découleraient de
ces faits. On ne peut pas y voir l'indication qu'il existerait un différend
interétatique relatif à la responsabilité d’un Etat, différend qui aurait pu
fonder la compétence de la Cour.

J'en déduis qu'il faut rejeter les requêtes qui font de la convention sur
le génocide une base de compétence pour la Cour.

VI. DANS LES CIRCONSTANCES DE L’ESPÈCE, LES DEMANDES EN INDICATION
DE MESURES CONSERVATOIRES SONT IRRECEVABLES

24. Après avoir parlé de la compétence de la Cour, j'aimerais for-
muler quelques observations sur l'institution même des mesures conser-
vatoires.

34
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. IND. ODA) 947

La Cour est habilitée à indiquer quelles mesures conservatoires du
droit de chacun il convient de prendre à titre provisoire «si elle estime
que les circonstances l’exigent» (Statut, art. 41; les italiques sont de moi).
C’est donc la Cour qui peut décider de prendre, à la demande de l’Etat
requérant, des mesures conservatoires.

Les éléments relatifs à l’objet du différend, la demande elle-même et les
fondements juridiques sur lesquels elle repose sont pratiquement identi-
ques de la première à la dernière des requêtes déposées par la République
fédérale de Yougoslavie à l'encontre des dix Etats défendeurs. S’il devait
être pris des mesures conservatoires uniquement en ce qui concerne cer-
tains des dix Etats défendeurs au motif qu'il existe dans ces cas-la une
base de compétence prima facie alors que, s'agissant des autres Etats
défendeurs, les demandes seraient intégralement rejetées parce que la
Cour n'aurait pas compétence pour connaître des requêtes, cette issue
serait déraisonnable. Ne serait-ce que pour cette seule raison, les requêtes
en indication de mesures conservatoires présentées par l'Etat demandeur
sont irrecevables dans les dix affaires.

VII. LE MANQUE DE COMPETENCE IMPOSE DE RAYER LES AFFAIRES
DU RÔLE DE LA COUR

25. Pour décider de rejeter les demandes en indication de mesures
conservatoires dans les dix affaires, la Cour retient pour seul motif
Pabsence de toute base de compétence prima facie. Quand, au stade des
mesures conservatoires, elle estime avoir competence prima facie, la Cour
conserve, indépendamment du point de savoir si elle accorde ou non des
mesures conservatoires, toute latitude pour passer a la phase suivante.

26. Dans le passé, même après avoir affirmé qu'il pouvait exister prima
facie une base de compétence, la Cour n’en a pas moins rejeté les de-
mandes en indication de mesures conservatoires dans certaines affaires,
pour diverses raisons. Dans l'affaire de l’Interhandel, dans celle du Passage
par le Grand-Belt et dans l'affaire relative à des Questions d'interprétation
et d'application de la convention de Montréal de 1971 résultant de l'incident
aérien de Lockerbie, la Cour a estimé que les circonstances de l'espèce
n'étaient pas de nature à lui imposer d’exercer le pouvoir dont elle est
dotée d'indiquer des mesures conservatoires. Dans l'affaire du Plateau
continental de la mer Egée, la Cour n’a pas estimé que le risque d’atteinte
irréparable aux droits en litige devant elle fit tel qu’elle se devait d’exer-
cer ce pouvoir. En 1990, dans l’affaire relative à la Sentence arbitrale du
31 juillet 1989, la Cour a rejeté la demande de la République de Guinée-
Bissau au motif que les droits allégués dont le demandeur voulait faire
l’objet des mesures conservatoires n'étaient pas l’objet de la procédure
sur le fond se déroulant devant la Cour.

Quand elle constate qu'il existe une base de compétence prima facie,
cela ne conduit certes pas nécessairement la Cour à conclure que, finale-
ment, elle a compétence pour connaître de l'affaire. Dans l'affaire de

35
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. IND. ODA) 948

l'Anglo-franian Oil Co., et dans celle de l’Interhandel, la Cour, après
avoir accordé les mesures conservatoires demandées, a finalement conclu
qu'elle n'était pas compétente pour connaître de ces affaires.

27. Sa jurisprudence montre que la Cour a toujours estimé, comme ce
fut le cas dans les affaires rappelées ci-dessus et même quand elle répon-
dait finalement par la négative à la demande en indication de mesures
conservatoires, qu'il existait prima facie une base de compétence. Il n’y a
jamais eu de précédent dans lequel la Cour n’a pas même admis !’exis-
tence d’une base de compétence prima facie, et les présentes affaires
concernant l'Allemagne, la Belgique, le Canada, la France, l'Italie, les
Pays-Bas, le Portugal et le Royaume-Uni sont les premières de sa juris-
prudence dans lesquelles la Cour aura rejeté une demande en indication
de mesures conservatoires faute de compétence prima facie.

Cette conclusion de la Cour à ce stade-ci des présentes affaires, suivant
laquelle il n'existe pas même une base de compétence prima facie dans les
huit affaires visées ci-dessus, doit être interprétée comme revenant à déci-
der qu'elle n’a aucune compétence pour connaître des requêtes, sans lui
laisser la moindre possibilité de se pencher sur ces affaires et d'examiner
ultérieurement la question de sa compétence.

28. Dans les ordonnances qu'elle rend concernant l'Espagne et les
Etats-Unis, la Cour décide que les deux affaires doivent être rayées du
rôle, parce qu’elle n’a manifestement pas compétence pour en connaître.
La Cour n'en conclut pas moins qu'elle doit demeurer saisie des huit
autres affaires au motif que, en considérant qu'elle n’a pas compétence
prima facie pour connaître des requêtes introductives d'instance contre
l'Allemagne, la Belgique, le Canada, la France, l'Italie, les Pays-Bas, le
Portugal et le Royaume-Uni, elle ne préjuge en rien la question de sa
compétence dans ces huit affaires.

Je suis pour ma part convaincu que, pour les motifs exposés ci-dessus,
indiquant que la Cour n'est pas compétente i) au titre de l’article 36, para-
graphe 2, du Statut, ni ii) au titre des dispositions des instruments de
1930 et de 1931 passés entre la Yougoslavie, d’une part et, de l’autre, la
Belgique et les Pays-Bas, ni iti) au titre des dispositions de la convention
sur le génocide, et compte tenu de l'interprétation que je donne de la
conclusion de la Cour concernant l’absence de juridiction prima facie
dans les huit affaires en question, telle que je l'indique dans la dernière
phrase du paragraphe 27 ci-dessus de la présente opinion, ce n’est pas
seulement pour les deux affaires citées mais pour la totalité d'entre elles,
les dix espèces, qu'il faudrait rayer l'affaire du rôle.

Il serait contraire à la rigueur judiciaire de faire une distinction entre
deux groupes d’Etats alors qu'il s'agit essentiellement d’une seule affaire
portant chaque fois sur le même objet, uniquement parce que lesdits
Etats n’ont pas adopté la même attitude en établissant les instruments qui
donnent compétence à la Cour.

29. Pour conclure, je tiens à dire que j'espère sincèrement voir la situa-
tion actuelle sur le territoire de la Yougoslavie, au règlement de laquelle
la Cour internationale de Justice en sa qualité d’organe judiciaire princi-

36
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. IND. ODA) 949
pal des Nations Unies n’a aucun rôle à jouer, connaître une solution
pacifique, sous une forme qui réponde de façon satisfaisante à toutes les
questions d'ordre humanitaire que la présente affaire soulève.

(Signé) Shigeru Opa.

37
